Title: John Adams to John Quincy Adams, 20 December 1780
From: Adams, John
To: Adams, John Quincy


     
      My Son
      Amsterdam Decr. 20. 1780
     
     You are now at an University, where many of the greatest Men have received their Education.
     Many of the most famous Characters, which England has produced, have pursued their Studies for some time at Leyden. Some, tho not many of the Sons of America, have studied there.
     I would have you attend all the Lectures in which Experiments are made whether in Philosophy, Medicine or Chimistry, because these will open your mind for Inquiries into Nature: but by no means neglect the Languages.
     I wish you to write me, an Account of all the Professorships, and the names of the Professors. I should also be obliged to you for as good an Account of the Constitution of the University as you can obtain. Let me know what degrees are conferred there; by whom; and what Examination the Candidates undergo, in order to be admitted to them.
     
      I am your affectionate Father,
      John Adams
     
    